Citation Nr: 0522163	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  03-05 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than June 25, 
2001 for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from September 1974 to 
September 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, in which the RO granted service 
connection for PTSD with an evaluation of 30 percent, 
effective June 25, 2001.  

The matter was remanded by the Board in February 2004.  It is 
now once again before the Board for disposition.  

The issue of entitlement to an effective date earlier than 
June 25, 2001 for the grant of service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas, but has not resulted in total social and occupational 
impairment.    


CONCLUSION OF LAW

The criteria for entitlement to a 70 percent schedular 
evaluation for the veteran's PTSD, and no more, have been met 
from the date of service connection.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2004).    


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the two volumes 
comprising the veteran's claims folder, which includes, but 
is not limited to: the veteran's service medical records 
(SMR's); VA treatment records; a June 2002 VA examination 
report; and the veteran's records from the Social Security 
Administration (SSA).  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by the appellant or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on each claim.
				
				I.  Increased Evaluation

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Given the foregoing, the veteran's disability 
evaluation must be considered from June 25, 2001 to the 
present.   

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's PTSD is evaluated under DC 9411.  Under DC 
9411, a 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.   

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.  

The highest rating of 100 percent under DC 9411 is warranted 
where the disorder is manifested by total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV].  Evidence considered in 
determining level of impairment under 38 C.F.R. § 4.130 is 
not restricted to the symptoms provided in the diagnostic 
code, but includes all symptoms that affect the level of 
social and occupational impairment, to include DSM-IV.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In this regard, the Board further notes that although many of 
the veteran's recorded symptoms are not specifically provided 
for in the ratings schedule, the symptoms listed at 38 C.F.R. 
§ 4.130 are not intended to be an exclusive or exhaustive 
list of symptomatology which may be considered for a higher 
rating claim.  

The relevant evidence in this case includes an August 7, 2001 
VA progress note, which noted that the veteran's speech was 
clear and coherent and that he had a broad affect and 
pleasant mood.  He was alert and oriented times three.  The 
veteran reported feeling depressed and that he had a poor 
appetite, and stated that he had suicidal thoughts two weeks 
prior to the visit, but that he had no plan or intent to act 
on those thoughts.  He denied homicidal thoughts.  The 
veteran complained of buzzing in his ears and of hearing a 
guy talking inside his head.  He also complained of 
nightmares relating to an incident in service.  He indicated 
that he was not working.  An August 7, 2001 VA psychiatry 
consult note stated that, upon mental status examination, the 
veteran was fairly groomed with adequate hygiene and was in 
no apparent distress.  He was oriented times three.  His mood 
was stated to be euthymic and his affect was stated to be 
congruent.  His speech was noted to be soft, of a low pitch, 
and productive.  However, the examiner also noted slightly 
pressured speech, characterized as disorganized and 
illogical.  It was stated that the veteran admitted to 
auditory hallucinations, paranoid and delusional.  There was 
no obsessive and compulsive thinking and memory for recent 
and past events was intact, but the examiner noted that the 
veteran had poor concentration and attention span.  It was 
also noted that the veteran was depressed and had nightmares 
and flashbacks and that his insight and judgment were 
limited.  The Axis I diagnoses were PTSD and schizophrenia, 
paranoid type.  The veteran's GAF score was 50.    

An October 5, 2001 VA progress note also reported that the 
veteran complained of felling depressed, of nightmares 
related to a train accident in service, and of a voice in his 
head.  The veteran reported that the voice tells him to hurt 
himself and gives him ideas on how to commit suicide.  He 
also stated that God was talking to him in his mind.  
Additionally, the veteran reported having lost 10 lbs in two 
weeks due to vomiting.  An October 12, 2001 VA psychiatric 
outpatient note reported that the veteran's nightmares were 
less frequent.  It was stated that he had adequate hygiene 
and that he was calm and cooperative.  His mood was euthymic 
and his affect was constricted.  His speech was productive, 
relevant, and coherent.  He denied any auditory or visual 
hallucination and it was stated that he was not paranoid.  
The examiner also stated that the veteran's memory of recent 
and past events was intact and that he had no cognitive 
deficit.  His insight and judgment were good.  A diagnosis of 
PTSD was listed, as was a GAF score of 50.  It was noted that 
he was to continue with Sertraline and Risperdal.  

An April 2002 VA psychiatric outpatient note also reported 
that the veteran's nightmares were less frequent, but stated 
that he had been hearing voices for a long time, which told 
him to commit suicide.  He stated that he was not acting on 
the suggestions of these voices.  He reported that his 
appetite and sleep were fair.  The examiner stated that the 
veteran was appropriately dressed, neat, kempt, and had 
shaved.  His mood was euthymic and his affect was 
constricted.  His speech was productive, relevant, and 
logical.  He denied any suicidal ideation or intent to hurt 
others and his insight and judgment were fair.  The diagnosis 
was PTSD with psychotic features and his GAF score was 50.   

A June 2002 VA PTSD examination report noted that the veteran 
reported living alone and keeping to himself.  He stated that 
his siblings kept in close contact with him, but noted that 
he had little contact with his two children.  He was 
divorced.  

Upon mental status examination, he was casually dressed and 
his hygiene was noted to be good.  He was oriented to person, 
place, time, and situation.  He denied any delusions.  It was 
stated that his behavior was appropriate and that he 
demonstrated a wide range of emotional affect.  He did not 
demonstrate any obsessive or ritualistic behavior.  He did 
report recurring nightmares and flashbacks and that, 
occasionally, he heard the sound of a loud train coming.  His 
judgment appeared grossly intact and his remote memory for 
details seemed to be very well intact for dates, times, and 
situations.  His thought processes did not reflect any loose 
associations, perseverations, neologisms, or tangential 
thinking, but did show some excessive attention to detail.  
His speech was clear, relevant, and coherent.  It was stated 
that the veteran did acknowledge periodic auditory 
hallucinations.  There were no ideas of reference present and 
the veteran denied any recent suicidal or homicidal ideation 
or intent.  The veteran reported that he used to be bothered 
by a severe sleep disturbance, but stated that medication had 
taken care of the problem, though he noted that he 
occasionally found it difficult to wake before noon the next 
day.  He reported that his appetite was stable, in that his 
weight fluctuated within a few pounds.  The examiner stated 
that the veteran's diagnostic symptom picture was consistent 
with PTSD and appeared to have some psychotic features.  The 
examiner reiterated that the veteran described estrangement 
from his children and a lack of feeling of desire for 
relatedness.  The examiner stated that the veteran had a 
history of very unstable relationships.  The examiner also 
noted that the veteran described daily feelings of a 
pervasive sense of fear.  

The Axis I diagnosis was PTSD with psychotic features.  The 
examiner stated that the psychotic aspect of the veteran's 
current functioning had continued with severe impairment in 
his social and psychological functioning.  The examiner 
further stated that the veteran had made multiple attempts to 
complete various vocational and occupational training 
programs with little sustained success and that the veteran 
had adapted to a life of social isolation with the exception 
of medical providers and his two sisters, stating that the 
veteran found it easier and safer to have minimal contact 
with people.  The examiner commented that the veteran was 
very compliant with his medication and seemed to embrace 
additional specialized PTSD mental health treatment.  Lastly, 
he stated that the specific recurring nature of the veteran's 
symptom presentation appeared more diagnostic of PTSD than a 
psychotic disorder.  The GAF score listed was 40.  

A December 2004 VA discharge summary report listed discharge 
diagnoses of, inter alia, polysubstance abuse and history of 
PTSD.  An April 11, 2005 VA progress note reported that the 
veteran had successfully completed the Substance Use Program 
on April 1, 2005.  

An April 12, 2005 VA nurse practitioner psychiatry note 
stated that the veteran appeared calm and that his thoughts 
were appropriate.  He was alert and oriented times three.  
His speech was noted to be coherent and he answered questions 
appropriately.  He appeared well groomed and he reported 
sleeping six hours per night.  The veteran denied homicidal 
or suicidal thoughts and denied auditory or visual 
hallucinations.  He had a good affect.  The Axis I diagnoses 
were substance abuse; cocaine, alcohol, marijuana, and PTSD.  
The GAF score listed was 60.    

The Board finds that the foregoing evidence, overall, shows 
that the veteran is shown to have occupational and social 
impairment, with deficiencies in most areas.  Therefore, a 70 
percent evaluation is warranted for PTSD.  The veteran's 
symptoms include recurrent flashbacks and nightmares and, 
though not noted to be present in the most recent evidence of 
record, auditory hallucinations and suicidal ideation.  The 
evidence does not show that he suffers from obsessional 
rituals that interfere with routine activities, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
spatial disorientation, or neglect of personal appearance and 
hygiene.  However, it was stated in the June 2002 VA 
examination report that the veteran had a history of very 
unstable relationships and that the veteran described a 
pervasive sense of fear on a daily basis.  Moreover, it was 
stated in the June 2002 VA examination report that the 
veteran had a lack of feeling of desire for relatedness.  
Finally, there are indications that the veteran has an 
inability to establish and maintain effective relationships, 
as it was stated in the June 2002 VA examination report that 
the veteran had adapted to a life of social isolation with 
the exception of medical providers and his two sisters.      

In evaluating the evidence in this case, the Board finds that 
the appellant's GAF has ranged from 40 to 60.  Under 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, revised in 
1994, (DSM-IV), a GAF range from 51 to 60 is indicative of 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF range of 
41 to 50 is indicative of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A GAF 
range of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).   

The Board notes that the veteran's symptoms are different 
from, but consistent with those enumerated in the rating 
criteria for a 70 percent evaluation under 38 C.F.R. § 4.130.  
The United States Court of Appeals for Veterans Claims in 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002), noted the 
"such symptoms as" language in the rating criteria under 38 
C.F.R. § 4.130 and held that "the use of the term "such as" 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Accordingly, any suggestion that the Board was required, in 
complying with the regulation, to find the presence of all, 
most, or even some, of the enumerated symptoms is unsupported 
by a reading of the plain language of the regulation."  

The Board finds that overall, however, the evidence does not 
show that the veteran has symptoms that are sufficiently 
persistent or disabling so as to warrant a 100 percent rating 
for his service-connected PTSD.  For example, although the 
medical evidence does show that the veteran has reported 
auditory hallucinations, the most recent medical evidence, 
the April 12, 2005 VA nurse practitioner psychiatry note, 
stated that the veteran denied auditory or visual 
hallucinations.  In addition, the June 2002 VA examination 
report stated that the veteran denied any delusions and 
stated that the veteran denied any recent suicidal or 
homicidal ideation or intent.  Thus, the evidence does not 
show that the veteran suffers from persistent delusions or 
hallucinations.  Nor has the veteran been noted to exhibit 
grossly inappropriate behavior and, although the evidence 
shows that the veteran has had suicidal ideation, the April 
12, 2005 VA nurse practitioner psychiatry note stated that 
the veteran denied homicidal or suicidal thoughts.  
Certainly, there is nothing in the record indicating that 
there exists with the veteran a persistent danger of hurting 
oneself or others.  Moreover, there is no evidence of 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Finally, the evidence overall does not show that the veteran 
suffers from gross impairment in thought processes or 
communication.  For example, it was stated in the June 2002 
VA examination report that, although there was some excessive 
attention to detail, the veteran's thought processes did not 
reflect any loose associations, perseverations, neologisms, 
or tangential thinking.  In addition, the April 12, 2005 VA 
nurse practitioner psychiatry note stated that the veteran's 
thoughts were appropriate.  Thus, while there obviously is 
social and occupational impairment present, there is nothing 
in the record to establish total social and occupational 
impairment.  Accordingly, it is concluded that a 70 percent 
rating, but no higher, is warranted for the veteran's 
service-connected PTSD.  

Lastly, the Board notes that the veteran receives benefits 
from SSA.  A review of the record reveals that the reason for 
such entitlement is cervical myelopathy, which was stated to 
have begun on November 2, 1982.  Thus, the basis for SSA 
entitlement is not related to the veteran's service-connected 
PTSD.  Moreover, a determination by the SSA that a veteran is 
unemployable is not controlling for purposes of a final VA 
determination.  Odiorne v. Principi, 3 Vet. App. 456 (1992).     

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, both the July 2002 rating 
decision and the January 2003 statement of the case (SOC) 
informed the veteran of what the evidence must show in order 
to establish entitlement to a higher evaluation for his 
service-connected PTSD.      

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, a March 2004 letter informed the veteran that VA was 
responsible for getting relevant records from any federal 
agency.  The letter also stated that VA would make reasonable 
efforts to obtain relevant records not held by a federal 
agency, such as from state or local governments, private 
doctors and hospitals, or current or former employers.  
  
In addition, the April 2005 supplemental statement of the 
case (SSOC) reiterated the above-described duties, stating 
that provided certain criteria were met, VA would make 
reasonable efforts to help him to obtain relevant records 
necessary to substantiate his claims, to include developing 
for all relevant records not in the custody of a Federal 
department or agency, see 38 C.F.R. § 3.159(c)(1) (2004), to 
include records from State or local governmental sources, 
private medical care providers, current or former employers, 
and other non-Federal government sources.  He was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2004).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, although the March 2004 VCAA notice letter sent to the 
veteran did not specifically request that he send VA any 
evidence or information in his possession pertaining to his 
appeal, the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  For instance, the April 2005 SSOC 
included the language of 38 C.F.R. § 3.159(b)(1), from which 
the Court obtained the fourth notice element.  Thus, the VCAA 
notice, combined with the SSOC, clearly comply with the 
section 5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the 
provisions of the VCAA.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Finally, the Board notes that the veteran's VA treatment 
records have been obtained, as have his SSA records.  In 
addition, the veteran was afforded a VA PTSD examination in 
June 2002.  Therefore, in the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.


ORDER

An evaluation of 70 percent, and no more, for PTSD is granted 
from the date of service connection, subject to the 
regulations governing the award of monetary benefits.


REMAND

The veteran's August 2002 notice of disagreement (NOD) to the 
July 2002 rating decision that granted service connection for 
PTSD stated "I disagree with the effective date and rating 
evaluation in [the RO's] July 30, 2002 [r]ating [d]ecision."  
The RO viewed the veteran's statement regarding the effective 
date of the award of service connection as a new claim and, 
in September 2002, issued a rating decision on the issue 
"[w]hether a clear and unmistakable error was made in the 
assignment of June 25, 2001 as the effective date for the 
grant of service-connection for PTSD evaluated as 30 percent 
disabling."  The RO found that a clear and mistakable error 
had not been made and continued the effective date of June 
25, 2001.  The veteran did not appeal this rating decision.  
The Board notes that, at the time of the September 2002 
rating decision, the July 2002 rating decision had not yet 
become final.  See 38 C.F.R. § 20.302.  Accordingly, the RO 
improperly framed the issue in the September 2002 rating 
decision as whether a clear and unmistakable error was made 
in the assignment of June 25, 2001 as the effective date for 
the grant of service connection for PTSD.  See 38 C.F.R. 
§ 3.105(a).     

In a letter from the veteran's representative, dated June 3, 
2005, it was asserted, and the Board agrees, that the veteran 
raised the effective date issue in the NOD.    

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
(SOC) has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  
  
Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED for 
the following actions:

Issue the appellant and his 
representative an SOC with regard to the 
issue of entitlement to an effective date 
earlier than June 25, 2001 for the grant 
of service connection for PTSD.  The 
appellant should be informed of the 
actions necessary to perfect an appeal on 
those issues.  If, and only if, an appeal 
is perfected, the case should then be 
sent to the Board for appellate 
consideration.  NOTE: the decision on 
this claim may not be announced in an 
SSOC.  38 C.F.R. § 19.31(a) (2004).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


